Case 4:20-cv-40034-TSH Document 1-1 Filed 03/19/20 Page 1 of 15




          EXHIBIT A
                Case 4:20-cv-40034-TSH Document 1-1 Filed 03/19/20 Page 2 of 15



                                                            cnnLDac.KETNo.
                                                            CML DOCKET NO.
                                                                                        Trial
                                                                                        TrialCourt    Massachusetts
                                                                                              Courtofof Massachusetts ~
                  Summons
                                                      2085CV00202                       The Superior
                                                                                             Superior Court
                                                                                                      Court

CASE NAME
     NAME
                                                                                                                                 CIEfk
                                                                                                                                 Clerk of
                                                                                                                                       of COUfts
                                                                                                                                          Courts

                                                                                                                Worcester cwntyCounty
                                                                                                                Worcester
 CATHERINE
 CATHERINE VITALE•
           VITALE.                                                                      COURT NAME &
                                                                                                   6 ADDRESS:
                                                               Plaint111(s)
                                                                                        Worcester
                                                                                        Worcester Superior  Court Court
                                                                                                       Superior
                                        "
                                        i-
                                        vs.
                                                                                        Civil Clerk's
                                                                                        Civil         Office Office
                                                                                                 Clerk's
                                                                                        225 ME-  i:: Street
                                                                                              Main                  -
 WEGMANSFOOD
 WEGMANS   FOODMARKETS,
                MARKETS,INC.,
                         INC.,                                                          Worcester, MA 01608
                                                                                        Worcester,       MA 01608
 (D/B/A
  (D/B/AWEGMANS
         WEGMANS MASSACHUSETTS,
                 MASSACHUSETTS, INC.)
                                 INC.)
                                                            De-dawks)
                                                            Defendant(s)



                                        Wegmans Food
                                        Wegmans      Markets,
                                                  Food        Inc. Inc.
                                                       Markets,
                                        (d/b/a Wegmans Massachusetts, Inc.)Inc.)              •
            THIS  SUAAMONS
            THIS SUMMONS     IS DiI2ECTED
                         IS DIRECTED TO   TO (d/b/a Wegmans Massachusetts, (Defendant's name)


 You are being sued.
               sued. The Plaintiff(s)
                         Plaintiff(s)named
                                      namedabove
                                            abovehas
                                                  hasstarted a lawsuit
                                                       started         against
                                                               a"uit against   you.AAcopy
                                                                             you.     copyofofthe
                                                                                               thePlaintrfrs Complaint filed
                                                                                                   PlaintiffsComplaint
  against
  againstyou
          youisisattached
                  attachedtotothis
                                this summons
                                   summons andand
                                               thethe  original
                                                   original     canplairif
                                                            crpliiinf      has been
                                                                      has been        filed
                                                                                filedin  thein           Superior
                                                                                               the Worcester
                                                                                             Worcester                Court.
                                                                                                             Superior Court.
                                  YOU MUST
                                      IYIUSTACT
                                             ACTPROMPTLY
                                                 PROMPtLY TO
                                                          TO PROTECT
                                                             PROTItOT YOUR
                                                                      YOURRIGHTS.
                                                                           RIGHTS .


1. You must
       must respond to this
             nsaond to thisiawsuit
                            lawsuitininwriting_within 20 dalys.
                                       writing_within20  days.
If
If you do not respond,
              respond, the
                        the court
                            court may
                                  may decide the
                                              the case against you
                                                  case against     and award
                                                               you and award the
                                                                              the Plaintiff everything asked for in the complaint.
                                                                                  Plaintiff everything
You will also lose
               lose the
                     the opportunity
                         opportunity to
                                      to tell
                                         tell your
                                              your side
                                                   side of
                                                        of the
                                                            the story.     must respond
                                                                       You must
                                                                story. You      respond to
                                                                                         to this
                                                                                             this lawsuit
                                                                                                   lawsuit in  writing even if you expect to
                                                                                                            in writing
resolve this
resoNe   thismatter
             matterwith
                    withthe Plaintiff.
                          the          If you
                              Plaintfff.       need
                                          ff you    more
                                                 need    time
                                                      more     toto
                                                            time  respond, you
                                                                    respond,     mayrequest
                                                                             youmay   requestan            oftime
                                                                                                 extensionof
                                                                                              anextension          inwriting
                                                                                                              timein writing
from the Court.
         Court

2. How to
       to Respond.
          Respond.
To respond
   nespondto
           tothis
              thislawsuit,
                   lawsuit,you
                            youmust
                               mustfile
                                    fileaawritten toresponse
                                          writtento  nesponsewith
                                                              withthe
                                                                   thecourt  andmail
                                                                       courtand, mailaacopy
                                                                                        copyto  thePlaintiffs
                                                                                             tothe             Attomey (or the
                                                                                                   Plaintifl's Attorney
Plaintiff, ifif unrepresented). You
Plaintifr,                      You can do this by:                   '
        a) Filing
           Filingyour
                  yoursigned
                       signedoriginal
                              originalresponse
                                       responsewith
                                                withthe
                                                      tthe Clerk's
                                                         Clerk's        for Civil
                                                                   Office
                                                                 Office           Business,
                                                                            for Civil        Worcester
                                                                                      Business,  WorcesterSup erio/Court
                                                                                                           SuperioxOourt
            225 Main
                  Main Street,
                         Street,   Worcester,
                               Worcester,          MA 01608
                                            MA 01608       (addness),   by mail
                                                                 (address),        or or
                                                                              by mail in in
                                                                                          person
                                                                                            personAND
                                                                                                  AND
       b) Delivering or mailing a copy   ofyour
                                    copy of your response        Plaintiffs Attomey/Plaintiff
                                                 response to the PlaintrfPs                   atthe
                                                                            Attomey/Plaintfffat      folbwing address:
                                                                                                 thefollowing
          Darren       T. Griffis,
           Darren T. Griffis,  Esq.     Esq.
           Glickman,
           Glickman,   Sugarman,   Kneeland
                           Sugarman,         & Gribouski
                                          Kneeland     & Gribouski
           11
           11 Harvard
                Harvard Street, P.O. Box P.O.
                             Street,     2917, Worcester,
                                                Box 2917, MA Worcester,
                                                               01609            MA 01609
3. What
   Whatto
        to Include
            Include in
                     in Your
                        Your Response.
                              Response.
An "Answer"
   "Answer' is one type of response       Complaint Your Answer must state whether you agree
                           response to aa Complaint                                             disagnre with the fact(s)
                                                                                       agree or disagree
alleged in each paragraph
                paragraph of
                          of the
                              the Complaint.
                                  Complaint. Some
                                             Some defenses,        affirmative defenses,
                                                            called affirmative
                                                  defenses,called              defenses,must
                                                                                         mustbe stated in
                                                                                             be stated  in your Answer or
                                                                                                           your Answer
you may
    may lose
         lose your
              yourright
                   rightto
                         touse
                            usethem
                                themin
                                     incourt.
                                        court.IfIfyou
                                                   youhave
                                                       haveany  claimsagainst
                                                            anyclaims  againstthe
                                                                                thePlaintiff   (referredtotoasascounterclaims)
                                                                                    Plaintiff(referred           counterclaims) that
are based on the
             the same
                 same facts
                       facts or  transac4on described
                             or transaction describedin  theComplaint,
                                                      inthe Complaint, then
                                                                        then you
                                                                             youmust          those claims
                                                                                      includethose
                                                                                 mustinclude        claims in  your Answer.
                                                                                                            in your Answer.
Otherwise, you
Othervuise, ynumay
                maylose
                    loseyour
                         yourright
                               righttotosue
                                         suethe
                                             thePlaintiff
                                                 Plaintiffabout
                                                           aboutanything
                                                                 anythingrelated
                                                                          relatedto
                                                                                  tothis  lawsuit.IfIfyou
                                                                                     thislawsuit.         want to
                                                                                                       youwant     have your
                                                                                                                to have your case
   heard by a jury, you must
               juy, you must specifically
                             specificallyrequest
                                           requestaajury
                                                      jurytrial
                                                            trialininyour
                                                                      yourcaourt
                                                                           court no more than 10 days after
                                                                                              10 days       sending your Answer.
                                                                                                      after sending

                                                                                                   e
                                                                                                   Atrue
                                                                                                   A true copy
                                                                                                          copy /liies~
                                                                                                               /Attest             ea     Cwe,
                                                                                                                         Deputy Sheritf
                                                                                                                                Sheriff Suffiolk
                                                                                                                                        Suffolk Count
                                                                                                    ~--- 2~ -2D
                      Case 4:20-cv-40034-TSH Document 1-1 Filed 03/19/20 Page 3 of 15




3(cont).
3 (cant).You
         Youcan
             canalso
                alsorespond
                     respond to a Complaint by
                                            by filing
                                                filingaa"Motion
                                                        "Motion to
                                                                 toDismiss,"
                                                                   Dismiss,"ififyou
                                                                                 youbelieve
                                                                                     believethat
                                                                                             thatthe
                                                                                                  thecomplaint
                                                                                                     complaint is legally
invalid
invalid or
        orlegally  insufficient. AA Motion
           legallyinsufficient.     Motionto
                                           to Dismiss
                                              Dismiss must
                                                      must be
                                                           be based on one of the legal deficiencies or reasons listed under
Mass.
Mass.R.
      R.Civ.
        Civ.P.12.
             P. 12.ffIfyou
                        youare
                            arefiling
                                 filingaaMotion     Dismiss,you
                                          MotiontotoDismiss, youmust
                                                                must also
                                                                     also compty
                                                                          comply with the filing
                                                                                          filing procedures
                                                                                                 pnxedune; fbr
                                                                                                            for "Civil Motions"
described
describedin
          inthe
             therufes
                 rulesof
                      ofthe
                         the Court
                             Court in
                                    in which
                                       which the
                                             the complaint
                                                 complaint was filed, available at
                                                           was fited,           at:
                                                          WVAV.mass.gov/courts/case-leaa1-res/rules otsourt
                                                          ww+iv.mass.94v/caurfstcase4egal-fes/rules.-of court -                            -

4. Legal Assistance.
You may
    may wish
        wishto
             toget
               getlegal
                   legalhelp
                        help from
                              from aa lawyer.
                                       lawyer. IfIfyou
                                                   you cannot
                                                       cannot get legal help, some basic information
                                                                                         infbrtnation for people who
                                                                                                                 who represent
                                                                                                                     n;present
themseives isisavaiiable
themselves      availableatatwww.mass.gQv/courts/se#Iheln.
                              www.mass.govicourts/selfhelo.
                                            . •• :   ..   •   -

S. Requit~+dinformation
5. Required  iniofrriaiion on All Filings:
                           oa Aii
The "civil
    "civildochet
           dOcket number' appearingat
                  number"appearing atthe
                                      thetop
                                          top of
                                              ofthis
                                                 this notice
                                                      notice is
                                                             is the
                                                                the case
                                                                    case number assigned to this case and must appear on
                                                                                                                      on the
                                                                                                                         the
front of
      of your
         yourAnswer
              Answeror
                    orMotion
                       Motion to
                               to Dismiss. You should
                                  Dismiss. You should refer
                                                      refer to
                                                            to yourseff
                                                               yourself as the "Defendant."
                                                                  •••••••


           V1Witness
           Witness       J Juin Fah _;~IC ~ief
                   Hon. Hon.                   Justice
                                            Chief Justiceon
                                                         on                                              February 20
                                                                                                                  20                           , 2020
                                                                                                                                                 20 20 .(SeaQ
                                                                                                                                                        . (Seal)

           Clerk-Magistrate            1111M
  Mote: Thenumber
  Nab: The  numberaasigned
                   assignedhotothe
                                theCo?wpM6K
                                    Co                  .istrate atTatthethe beghtinpofotthetRstumult
                                            by the CWk-Map'strabe                               IRwauit slwuld
                                                                                                      should bebe {nd{oftd
                                                                                                                indicated oncn thesumnsms
                                                                                                                             the    wmmansbefore
                                                                                                                                           befomititisiaserved
                                                                                                                                                         sesvedononthe
                                                                                                                                                                     tMDefendant
                                                                                                                                                                        Deftrdant




                                                                            PROOF OF SERVICE OF PROCESS


II heneby
   hereby certify that on                                              . I served a copy of this summons, together with a copy of the complaint
in this action,
        action, on
                onthe
                   thedefendant
                      defendant named
                                namedin
                                      inthis
                                         this summons,
                                              summons, in
                                                        in the
                                                           the following
                                                               following manner
                                                                         manner (See Mass. R. Civ. P. 4(d)(1-5)):




              Dated:                                                                               Signature:




N.B. TO
      TOPROCESS
         PROCESSSERVER:
                SERVER:
           PLEASE ENTERTHE
           PLEASE ENTER THEDATE
                           DATETHAT YOUMADE
                                THATYOU MADESERVICE
                                            SERVICEON
                                                    ONTHE
                                                      THE DEFENDANT
                                                          DEFENDANT IN
                                                                    IN THIS BOX
                                                                            BOX -- BOTH
                                                                                   BOTH ON THE ORIGINAL
        AND ON
SUMMONS AND ONTHE
               THE COPY
                   COPY OF
                        OF THE
                           THE SUMMONS
                               SUMMONS SERVED ON THE DEFENDANT.


                                                                                                                       Date:


                                                                                                                                                          rev.
                                                                                                                                                          rev. 1/201
                                                                                                                                                               1/2019s
                                      Case 4:20-cv-40034-TSH Document 1-1 Filed 03/19/20 Page 4 of 15

                                                                                       DOCKET NUMBER
                                                                                       DOCKETNUMBER
                                                                                                                                                        Trial Court of
                                                                                                                                                                    of Massachusetts
          CIVIL
          CIVIL ACTION
                ACTION COVER
                       COVER SHEET
                             SHEET
                                                                                           2085CV00202                                                  The Superior
                                                                                                                                                             Superior Court          ~
 PLAINTIFF(S):             CATHERINE VITALE                                                                                                      COUNTY

 ADDRESS:                  19 Brookway Drive                                                                                                                    Worcester
                                                                                                                                                                WOrCeSter


                            Shrewsbury, MA 01545                                                               , DEFENDANT(S):             WEGMANS FOOD MARKETS, INC.

                                                                                                                                          (d/b/a WEGMANS MASSACHUSETTS, INC.)

 ATTORNEY:                 Darren T. Griffis

 ADDRESS:                  Glickman, Sugarman, Kneeland & Gribouski                                              ADDRESS:                  do
                                                                                                                                           c!o CT Corporation Services Company             ,

                           11 Harvard Street                                                                                               84 State Street

                           Worcester, MA 01609
                           Worcesler,                                                                                                      Boston, MA 02109

 BBO:                      675627

                                                              TYPE OF
                                                                   OF ACTION
                                                                      ACTIONAND  ANDTRACK
                                                                                      TRACKDESIGNATION
                                                                                            DESIGNATION(see
                                                                                                         (seereverse
                                                                                                              reverse side)
                                                                                                                        side)
               CODE NO.                                   TYPE OF
                                                               OF ACTION
                                                                  ACTION(specify)
                                                                           (specify)               TRACK                  HAS A JURY CLAIM BEEN MADE?
         B22                                                Employment Discrimination               F                ....,-
                                                                                                                        ,-~            -...• : N0
                                                                                                                               .YES;-:•-.,::~:
                                                                                                                            X YES;:            NO . -- ---    - .
                                                                                                                                                       •- - . -.

    *If
    `If "Other"
         "Other"please
                 please describe:
                        describe:

               Is there
                  there aa claim
                           claim under
                                 underG.L.
                                       G.L. c.
                                            c. 93A?                                                                            Is this a ctass
                                                                                                                                         class action
                                                                                                                                               actionunder
                                                                                                                                                      underMass.
                                                                                                                                                            Mass.R.
                                                                                                                                                                 R. Civ.
                                                                                                                                                                    Civ. P. 23?
                    YES
               F-] YES             X NO
                                  FX   NO                                                                                             E  YES
                                                                                                                                     E] YES            X   NO
                                                                                                                                                        -] NO
                                                                                                                                                       FX
                                                                     STATEMENT OF
                                                                     STATEMENT OF DAMAGES
                                                                                  DAMAGESPURSUANT
                                                                                          PURSUANT TO
                                                                                                   TO G.L.
                                                                                                      G.L. c.
                                                                                                           c. 212, § 3A

The following
     following isisaa full,
                       full,itemized
                              itemizedand
                                        anddetailed
                                              detailedstatement
                                                       statement of
                                                                 of the
                                                                     the facts
                                                                          facts on which
                                                                                   which the
                                                                                          the undersigned plaintiff or
                                                                                              undersigned plaintiff orplaintiffs
                                                                                                                       plaintiffscounsel
                                                                                                                                  counselrelies
                                                                                                                                          reliesto
                                                                                                                                                 todetermine
                                                                                                                                                    determinemoney
                                                                                                                                                             money damages.
                                                                                                                                                                   damages.
For this form,
          form, disregard
                disregard doubledouble or
                                       or treble
                                           treble damage
                                                  damage claims; indicate
                                                                    indicate single
                                                                              single damages
                                                                                     damages only.

                                                                                                      TORT CLAIMS
                                                                                          (attach additional
                                                                                                  additionalsheets
                                                                                                             sheets as
                                                                                                                    as necessary)
                                                                                                                       necessary)
A. Documented
   Documented medical
              medicalexpenses
                        expenses to date:
        1. Total hospital expenses .................................................................................................................................................................    $
        2. Total doctor
                 doctor expenses
                        expenses ....................................................................................................................................................................   s
                                                                                                                                                                                                        $
        3. Total chiropractic expenses ...........................................................................................................................................................      $
        4. Total physical therapy expenS'es
                                  expenses ...............................:.......................................................................:...........................................          $
        5. Total other expenses
                       expenses (describe below) .............................................................................................................................:............             $
                                                                                                                                                                                  Subtotal
                                                                                                                                                                                  Subtotal (A):  (A):   $

B. Documented lost wages and compensation to date      date ......................................................................................................................................      $-49,300
C. Documented property
               property damages
                         damages to date ..........................:...........................................................................................................................         $
D. Reasonably anticipated future
                           future medical
                                  medical and
                                            and hospital
                                                  hospital expenses
                                                                expenses ....................................................................................................................           $
E:Reasonably
E. Reasonably anticipated lost wages .....................................:..............................................................................:..........................................    $-183,000
F. Other documented items of damages     (describe below)
                               damages (describe        below) ................................................................................................................................         $
           Emotional
           Emotional distress
                      distress and
                               and punitive
                                   punitive damages
                                              damages

G. Briefly
   Briefly describe            injury, including
           describe plaintiffs injury,  including the
                                                   the nature and extent
                                                       nature and extentof
                                                                         ofinjury:
                                                                            injury:
See   complaint
See complaint
                                                     -                                                                                                                              TOTAL
                                                                                                                                                                                    TOTAL (A
                                                                                                                                                                                           (A-F):$-232,300+
                                                                                                                                                                                             -F):$-232,300+


                                                                            CONTRACT CLAIMS
                                                                   (attach additional
                                                                           additionalsheets
                                                                                      sheets asas necessary)
                                                                                                  necessary)
     Thisaction
  ~ This   actionincludes
                   includesa aclaim
                                claiminvolving
                                       involvingcollection
                                                 collection of
                                                            of a debt
                                                                 debt incurred
                                                                      incurred pursuant
                                                                               pursuant to aa revolving
                                                                                              revolving credit agreement. Mass.
                                                                                                                          Mass. R.
                                                                                                                                R. Civ.
                                                                                                                                   Civ. P. 8.1(a).
Provide a detailed
          detailed description
                     description of
                                  of claim(s):
                                                                                                                                             TOTAL:$
                                                                                                                                             TOTAL: $


Signature of Attorney/
Signature of Attorney/ Unrepresented
                       UnrepresentedPlaintiff:
                                     Plaintiff: X
                                                X                                                         Date:L(0;1(20
                                                                                                          Date:  Z( ( q( 20
RELATED
RELATEDACTIONS:
        ACTIONS:Please
                 Pleaseprovide
                        providethe
                                 thecase
                                     casenumber,
                                          number,case
                                                  casename,
                                                       name,and
                                                             and con
                                                                 co n of
                                                                      of any
                                                                         any related actions
                                                                                     actions pending
                                                                                             pending in
                                                                                                     in the
                                                                                                        the Superior
                                                                                                            Superior Court.
                                                                                                                     Court.


                                                    CERTIFICATION
                                                     CERTIFICATIONPURSUANT
                                                                        PURSUANTTO     TOSJC
                                                                                          SJC RULE
                                                                                               RULE 1:18
                                                                                                      1:18
II hereby certify that
   hereby certify that II have
                          have complied
                                  complied with
                                           with requirements
                                                 requirements of Rule
                                                                 Rule 55 of
                                                                         of the
                                                                             the Supreme  Judicial Court
                                                                                 Supreme Judicial  Court Uniform
                                                                                                         Uniform Rules
                                                                                                                  Rules on Dispute Resolution
                                                                                                                                    Resolution (SJC
                                                                                                                                               (SJC
Rule
 Rule 1:18)
       1:18) requiring
             requiring that
                         that II provide
                                 providemy
                                         my clients
                                             clientswith
                                                     withinformation
                                                          informationabout
                                                                      aboutcourt-connected
                                                                               court-connecteddispute
                                                                                               disputeresolution
                                                                                                       resolutionservices
                                                                                                                  services and
                                                                                                                           and discuss with
                                                                                                                                       with them the
advantages
advantages andanddisadvantages
                   disadvantagesofofthe  thevarious
                                             variousmethods
                                                     methodsof ofdispute
                                                                 dispute resolution.
                                                                          resolution.

Signature of Attorney of Record:
Signature of                     X
                         Record: X                                      ~                                                                                                             Date: 2t(ct ( 2_0
                                                                                                                                                                                            Zt ( q(2-0
            Case 4:20-cv-40034-TSH Document 1-1 Filed 03/19/20 Page 5 of 15




                        COMMONWEALTH OF MASSACHUSETTS

WORCESTER, SS.                                       SUPERIOR COURT DEPARTMENT
                                                     OF THE TRIAL COURT



CATHERINE VITALE,                                   )
          Plaintiff                                 )
                                                    )
                                                    )
v.
v                                                   )       DOCKET NO. 2085CV00202
                                                    )
WEGMANS FOOD MARKETS, INC.,          )
(D/B/A WEGMANS MASSACHUSETTS, INC.), )
                        Defendant    )


                            COMPLAINTAND
                            COMPLAINT     JURYDEMAND
                                      ANDJIJRY DEMAND

1.
1.   Defendant Wegmans Food Markets, Inc. (d/b/a Wegmans Massachusetts, Inc.) (hereafter

     "Wegmans") discriminated against
                              against Plaintiff
                                      Plaintiff Catherine
                                                Catherine Vitale (hereafter "Ms. Vitale") by

     terminating her employment based on her record of
                                                    of disability or impairment or because

     Wegmans regarded
     Wegmans regarded her as having an impairment or disability in violation of Mass. Gen.

     Laws ch. 151B, § 4 and Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-2, et

     seq.

2.   In addition, Wegmans retaliated against Ms. Vitale for requesting and receiving a

     reasonable accommodation of
                              of her
                                 her disability,
                                     disability, also in violation of
                                                                   of Mass. Gen. Laws ch.

     151B,
     15113,§§44and
                andTitle
                   TitleVII
                         VIIof
                            of the
                                the Civil
                                    Civil Rights
                                          Rights Act
                                                 Act of
                                                     of 1964,
                                                        1964, 42
                                                              42 U.S.C. §§ 2000e-2, et seq.

                                       JURISDICTION
                                       JURISDICTION

3.   Ms. Vitale filed a complaint with the Massachusetts Commission Against Discrimination

     on May 29, 2019, more than 90 days prior to the filing of this action.

4.   This Court has jurisdiction over this matter pursuant to M.G.L. c. 151B, § 9.

                                           PARTIES
                                           PAI2TIES

                                                1
              Case 4:20-cv-40034-TSH Document 1-1 Filed 03/19/20 Page 6 of 15


Y




    5.    The Plaintiff, Catherine Vitale is a resident of Shrewsbury, Massachusetts.

    6.    The Defendant, Wegmans Food Markets, Inc. (d/b/a Wegmans Massachusetts, Inc.), is a

         New
         New York corporation that owns and operates a supermarket located in Northborough,

         Massachusetts.
         Massacliusetts.

                                          STATEMENT
                                          STATEMENTOF
                                                    OFFACTS
                                                       FACTS

               Ms. Vitale
                   Vitale Had    Long, Exemplary
                          Had aa Long, ExemplaryRecord
                                                 Recordof
                                                        ofEmployment
                                                           Employmentwith
                                                                      withWeg_mans
                                                                          Wegmans

    7.    On May 2, 2011, Ms. Vitale applied for a position with the Wegmans supermarket that was

         scheduled to open at 9102 Shops Way in Northborough, Massachusetts 01532.

    8.
    8.   Ms. Vitale was offered a position as a cashier and commenced her employment with

         Wegmans on September 23, 2011.

    9.
    9.   Although Ms. Vitale was hired as a cashier, before the store opened, she was asked to work

         as a price checker and customer service associate in the Pricing Department.

    10. Ms. Vitale willingly accepted this assignment and worked part-time as a price checker
    10.

         when the Wegman's store opened.

    11.
    11. In November of 2012, Ms. Vitale applied for a service desk position within the Wegmans

         customer service department.

    12.
    12. In the "Job Posting Evaluation Form" that was completed by Ms. Vitale's
                                                                       Vitale's supervisor from

         the pricing department, the supervisor noted that Ms. Vitale met all of eligibility

         requirements for the service desk position and that she had "demonstrated exceptional

         customer service skills while performing
                                       performing her
                                                  her duties
                                                      duties as
                                                             as aa price
                                                                   price checker.
                                                                         checker. She greets and

         helps the
               the customers
                   customers...Her
                             ... Her communications
                                     communications skills
                                                    skills are
                                                           are above
                                                               above average ... I thought
                                                                     average...I    thought her skills are

         well suited for the position."

    13. Although Ms. Vitale was not selected for this position, the "Job Posting Feedback" form
    13. Althotigh



                                                     2
         Case 4:20-cv-40034-TSH Document 1-1 Filed 03/19/20 Page 7 of 15




      indicated that she "[g]reets customers
                                   customers and answers their questions
                                                               questions in
                                                                         in a friendly manner.

      Proactively offers assistance to customers and provides accurate, timely

      information...Cathy
      information ... Cathyisisaapeople
                                  peoplepleaser
                                        pleaserand
                                                and will
                                                    will go
                                                         go above
                                                            above and
                                                                  and beyond to make people

     happy."

14.
14. Ms. Vitale received her first performance review in January
                                                        January of 2013. In
                                                                         In that
                                                                             that review, her

     supervisor, Stacy Lindeman, stated that Ms. Vitale had "helped implement the pricing

     structure that we utilize every day...Cathy goes above and
                                                            and beyond for
                                                                       for her
                                                                           her customers.
                                                                               customers. She

     is always willing with
        always willing with-a
                            -a smile on her face
                                            face...Cathy
                                                 ... Cathyhas
                                                           hasbeen
                                                               been challenged
                                                                    challenged to
                                                                               to take
                                                                                  take on many

     different roles within the store and does so with pride. When needed,
                                                       pride. When needed, she
                                                                           she helps the front

     end by jumping on register when
                                when they
                                     they get busy and recently, she has been helping out HBC

     on load days to help drive their sales."

15.
15. After she was not chosen for the
                                 the service desk position, Ms. Vitale decided to cross-train in

     the perishable foods department
                          department in
                                     in the Northborough Wegmans
                                                         Wegmans store and picked up hours

     at both the pizza and subs counters in order to become more familiar with the overall

     operations of the store.

16.
16. In September 2013, Ms. Vitale again saw an opportunity to advance her career with

     Wegmans and applied for a full-time grocery customer service position at the

     Northborough location.

17. Ms. Vitale received this promotion and started
17.                                        started working in
                                                           in this
                                                              this position on
                                                                            on October
                                                                               October 5, 2013.

18.
18. As part of her first performance review in this new position, Ms. Vitale's
                                                                      Vitale's supervisor, Jason

     Baetzhold, reported that "Cathy greets customers and answers their questions in a friendly
                              "Cathy greets

     manner. She
              Sheproactively
                 proactivelyoffers
                             offersassistance
                                    assistance to
                                               to customers
                                                  customers and
                                                            and provides
                                                                provides accurate,
                                                                         accurate, timely

     information...Cathy
     information ... Cathydoes
                           doesaagreat
                                  greatjob
                                        jobof
                                           ofapproaching
                                              approaching customers
                                                          customers any time she feels she can



                                                3
          Case 4:20-cv-40034-TSH Document 1-1 Filed 03/19/20 Page 8 of 15




      be of
         of assistance
            assistance...Over
                       ... Overthe
                                thepast
                                    pastcouple
                                         coupleof
                                                ofmonths,
                                                  months, Cathy
                                                          Cathy has
                                                                has gotten
                                                                    gotten aa good
                                                                              good understanding
                                                                                   understanding of
                                                                                                 of,,

      how the grocery side of
                           of the store
                                  store works. She
                                                Shehas
                                                    hasbeen
                                                        beenaagreat
                                                               greatasset
                                                                     assettotoour
                                                                               ourteam ... Cathy is
                                                                                   team...Cathy

      eager to learn as much as possible and we look forward to working with her giving her new

      challenges."

19.
19. Despite her success in her new position in customer service, Ms. Vitale decided to apply

      for an administrative assistant position with
                                               with Wegmans' New England division office.

20.   Ordinarily, Wegmans' employees
                           employees are not permitted to apply for a transfer into a new

      position until they have been in their current position for at least six inonths;
                                                                               months; however,

                     Vitale's stellar
      because of Ms. Vitale's stellar record
                                      record of
                                             of employment,
                                                employment, an
                                                            an exception
                                                               exception was made, and she was

      allowed to post for this job opening.

21.   In the "Job Posting Evaluation Form"
                                     Form" submitted in
                                                     in connection with
                                                                   with this
                                                                        this application, Stacy

      Orrico, reported
      Oi-rico, reported that
                         that"[o]ver
                              "[o]ver the
                                       the course
                                           course of
                                                  of time
                                                     time we have
                                                             have had the pleasure to work with

               grocery, she
      Cathy in grocery, she has
                            has gone
                                gone above
                                     above and
                                           andbeyond
                                               beyondon
                                                      onaadaily
                                                           dailybasis
                                                                 basisininoperations ... Cathy has
                                                                           operations...Cathy

      been a great asset to the grocery team. She is
                                        team. She  is aa proactive
                                                         proactive learner,
                                                                   learner, always
                                                                            always asking to learn

      new things
          things once
                 once she
                      she feels
                          feels she
                                she has
                                    hasmastered
                                        masteredaaprogram ... Cathy would
                                                   program...Cathy  would be a successful asset

      to the New England Division."

22.   On February 26, 2014, Ms. Vitale was offered and accepted the administrative assistant

      position with Wegmans' New
                             New England Division.

23.   Ms. Vitale started working in that administrative assistant position on March 9, 2014 and

      received two raises, including an increase in salary on July 17, 2015, which she received

      for "merit."

24.   Ms. Vitale received a performance review in her new administrative assistant position on

      June 3, 2016.



                                                 m4
          Case 4:20-cv-40034-TSH Document 1-1 Filed 03/19/20 Page 9 of 15




25.   In that review, Marybeth Stewart, Wegmans' Human Resources Manager for the New

                                                                      an administrative assistant.
      England division, repeatedly praised Ms. Vitale for her work as an

26.                                    has great energy and enthusiasm and is a very positive
      Ms. Stewart reported that "Cathy has

      member of the division office. She
                    division office.  Shehas
                                          hasaanatural  wayofofmaking
                                                naturalway             people...feel
                                                                makingpeople ... feel comfortable.

      She is willing to take on any task we ask of her and asks clarifying questions when

      needed ... Cathyisisa avalued
      needed...Cathy          valuedmember
                                     memberofofthe   NewEngland
                                                 theNew  EnglandDivision
                                                                 Divisionteam!"
                                                                           team!" ,

27.   Although she was very successful in her administrative assistant position, Ms. Vitale

                                         promotion that would increase her responsibilities and
      decided to once again apply for aa promotion

      knowledge of Wegmans' operations.

28.   On April 26, 2017, Ms. Vitale applied to become a Pricing Coordinator for the

      Northborough store.

29.                                  Form" submitted in connection with this application, Ms.
      In the "Job Posting Evaluation Form"

      Stewart, the Human Resources Manager, stated that Ms. Vitale "truly lives the Who We

                                day; she
      Are Values each and every day; she excels in Teamwork and Diversity Awareness and also

      provides Incredible Customer Service
               Incredible Customer Servicein
                                           inevery
                                              everytask
                                                    taskshe  does...She
                                                         shedoes ... She would be a great

                        position...She's
      candidate for the position           willing to
                                 ... She's willing  totake
                                                       take on
                                                            on any
                                                               any task   that's asked of her, and has
                                                                    task that's

      consistently taken on additional
                            additiorial responsibilities
                                        responsibilities in
                                                         in the
                                                             the time  she's been in the position."
                                                                  time she's

30.   Ms. Vitale was offered the Pricing Coordinator position and accepted that promotion on

      May 16, 2017.

31.   Ms. Vitale was
                 was sent
                     sent to Rochester,New
                          to Rochester, NewYork
                                           YorkininJLu1e
                                                    June of
                                                         of 2017 for training
                                                            2017 for  training for this new

      position.

32.
32.   During that training trip, Ms. Vitale broke her wrist when she fell in a parking lot and was

      forced to take a leave under the company's
                                       company's workers compensation plan.



                                                    5
         Case 4:20-cv-40034-TSH Document 1-1 Filed 03/19/20 Page 10 of 15




33.                                                    from June 2017 through September
      Ms. Vitale was out on workers compensation leave from

      2017. "
      2017.

34.   Upon her return to work in September 2017, Ms. Vitale worked as     Pricing Coordinator
                                                                   as the Pricing

      in the Northborough Weginans
                          Wegmans store and continued to receive exemplary feedback on her

      performance.

35.
35.   For example, in Ms. Vitale's April 26,
                          Vitale's April 26, 2018 Performance Review, her manager, Eugene
                                                  Performance Review,

      Coon, noted that "Cathy understands the importance of her job and executes it with

      accuracy and
               and entliusiasm.
                   enthusiasm. Cathy
                                Cathyisisin-tune  withthe
                                          in-tunewith      entirestore
                                                       theentire       ... Cathy goes above and
                                                                  store...Cathy

                                                            the store
      beyond every day by communicating concerns throughout the       to management.
                                                                store to management. Nice

      work Cathy!"

36.                                                                         of training to provide
      As that evaluation form indicates, Ms. Vitale was also in the process of

      performance reviews to other employees at Wegmans.

                        Requested, and was Granted, a Leave of Absence from Work
             Ms. Vitale Reduested,

37.   On May 15, 2018, Ms. Vitale was in a car accident in which her car was badly damaged

      after she hit a sign on the side of the road.

38.   Ms. Vitale contacted Wegmans and informed her employer that she was not going to be

      able to make it to work that day because she had been in an accident.

39.   On that same day, Ms. Vitale checked herself in to the New England Recovery Center

      detoxification program to address an ongoing substance use issue that had developed as a

      result of pain medication she was prescribed following her June 2017 accident at work.

40.   On May 17, 2018, Ms. Vitale informed her employer that she needed to take a medical

      leave to address an "Employee Health Condition," as that term is defined under Wegmans'

      employment policies.



                                                      6
                                                      0
         Case 4:20-cv-40034-TSH Document 1-1 Filed 03/19/20 Page 11 of 15




41.   Ms. Vitale's  leave was
          Vitale's leave  was approved
                              approved under
                                       under the
                                             the federal
                                                 federal Family
                                                         Family Medical
                                                                Medical Leave Act ("FNMA")
                                                                                  ("FMLA")

      and Wegmans' own
                   own Continued
                       Continued Employment Leave policy.

42.   After completing the detoxification program, Ms. Vitale entered and successfully

      completed substance use treatment programs at Recovery Centers of
                                                                     of America in Danvers,

      Massachusetts and Recovering Champions in Falmouth, Massachusetts.

43.   During the entire
      During the entireprocess
                        processofofher
                                    hertreatment,
                                        treatment,Ms.
                                                   Ms.Vitale
                                                       Vitaleapplied
                                                              appliedforfor
                                                                          ——and
                                                                             andreceived
                                                                                 received—
                                                                                         —

      permission from Wegmans to continue her medical leave under either the FMLA or

      Wegmans' Continued
               Continued Employment
                         Employment Leave Policy.

44.   As part of this approval process, she provided all necessary documentation substantiating

      her need for continued treatment and the accompanying leave.

45.   Wegmans always approved her requests for continued leave.

    Following Her Successful Treatment, Wegmans Unlawfully Terminated
                                                                   Terminated Ms.
                                                                               Ms. Vitale's
                                                                                   Vitale's
 Employment for aa Perceived
                   Perceived Disability
                             Disability or
                                        or for
                                            for Ms.
                                                Ms. Vitale's
                                                    Vitale'sRecord
                                                             RecordofofHavinQ
                                                                        HavingSuch
                                                                              SuchaaDisabilitX
                                                                                     Disability
      and Retaliated Against Ms. Vitale for Requesting a Reasonable Accommodation

46.   Ms. Vitale was successfully discharged from the Recovering Champions program on July

      28, 2018.

47.   On or about July 30, 2018, Ms. Vitale contacted Robin Young in the human resources

      department at Wegmans to inform her employer that she was ready to return to work.

48.   Ms. Young had Ms. Vitale contact Marybeth Stewart, who told Ms. Vitale that she should

      come in to the Northborough store on August 3, 2018.

49.   When Ms. Vitale arrived
                      arrived at
                              at the
                                  the Wegmans
                                      Wegmansstore
                                              storeon
                                                    onAugust
                                                      August3rd,
                                                             3rd,she
                                                                  shewas
                                                                      wasd'u•ected
                                                                          directed to the store

      manager's office.

50. - Kyla
      KylaNovinger
           Novingerfrom
                    fromWegmans'
                        Wegmans'human
                                 humanresources
                                       resourcesdepartment
                                                department was
                                                           was present
                                                               present in
                                                                       in the
                                                                          the office, as

      was Alicia Le, aa"specialist"
                       "specialist" from
                                    from the
                                         the company's
                                             company's "Asset
                                                       "Asset Protection"
                                                              Protection" team.

51.   Ms. Vitale was informed that her employment with Wegmans was being terminated
                                                                         terininated

                                                7
         Case 4:20-cv-40034-TSH Document 1-1 Filed 03/19/20 Page 12 of 15




      effective immediately because of an "investigation"
                                          "investigation" that determined that she would be a

      "threat" on or off the job.
      "threat"                      ,

52.
52. Ms. Vitale asked for further explanation for this decision, but none was provided.

53. Instead, Ms. Vitale was provided with a Notice of Separation (the "Notice"), which stated
53.

      that she was being fired for "[c]onduct that could reasonably be viewed as threatening;

      violent; corrupt; or unlawful; on or off the job."
                                                   job."

54.
54. The Notice further indicated that Wegmans had learned that Ms. Vitale had been "involved

      in conduct outside of work that could be in violation of our Wegmans Policies and Work

      Rules...our
      Rules ... ourAsset
                    AssetProtection
                          Protectionteam
                                     teamwas
                                         wasable
                                             abletotoconfirm
                                                      confirmthis
                                                              thisinformation.
                                                                   information. Based on these

      findings, a decision has been made to separate Cathy's employment with Wegmaris."
                                                                             Wegmans."

55.
55. Ms. Vitale requested further details regarding what the "investigation" of her conduct

      entailed or concluded, but Wegmans refused to provide her with
                                                                with any information regarding

      its investigation.

56.
56.   Wegmans also declined her requests to provide her-with
                                                    her with any further justification for its

      decision to terminate her employment.

                              COiJNT
                              COUNTII
  DISCRIMINATIONBASED
  DISCRIMINATION  BASEDON
                        ONAARECORD
                             RECORD OFOF
                                       DISABILITY OROR
                                         DISABILITY IMPAIRMENT
                                                       IMPAIRMENT
AND/OR BASED
AND/OR  BASED ON
              ONWEGMANS
                 WEGMANSDECISION
                           DECISIONTO
                                    TOREGARD
                                        REGARD MS. VITALE AS HAVING
                   AN IMPAIRMENT
                      IMPAIRMENTOR ORDISABILITY
                                       DISABILITY

57.
57. Ms. Vitale hereby realleges, reasserts, and incorporates by reference the facts and

      allegations stated in the previous paragraphs.

58.
58.   Wegmans discriminated against Ms.
                                    Ms. Vitale
                                        Vitale by terminating her employment based on her

      record of disability or impairment or because Wegmans regarded her as having an

      impairment or disability
                    disability in
                               in violation
                                  violation of
                                            of Mass.
                                               Mass. Gen.
                                                     Gen. Laws
                                                          Lawsch.
                                                               ch. 151 B, § 4 and Title VII of the
                                                                    151B,

      Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-2, et seq.


                                                 8
           Case 4:20-cv-40034-TSH Document 1-1 Filed 03/19/20 Page 13 of 15




                            COUNT II
 RETALIATION BASED ON A REQUEST FOR,
                                FOR, AND RECEIPT OF, A REASONABLE
                                         RECEIPT OF,
                ACCOMMODATION FOR A DISABILITY

59.   Ms. Vitale hereby realleges, reasserts, and incorporates by reference the facts and

                                         paragraphs.
      allegations stated in the previous paragraphs:

60.
60:   Wegmans retaliated against Ms. Vitale for requesting and receiving a reasonable

      accommodation of
                    of her
                       her disability, also in
                           disability, also  in violation
                                                violation of
                                                          ofMass.  Gen.Laws
                                                             Mass. Gen. Lawsch.
                                                                             ch.151
                                                                                 151B,
                                                                                    B, § 4 and

      Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-2, et seq.

                                     REOUEST
                                     REQUEST FOR RELIEF

                     Catherine Vitale
WHEREFORE, Plaintiff Catherine Vitale reqiiests
                                      requests that this Court:.
                                                    this Court:.

      a.    Enter a judgment in her favor against the Defendant;

      b.                              including, btit
            Award her actual damages, including, but not limited to, back pay, front pay,

                                                                  law and equity available under
            emotional distress damages, and all other remedies in law

            M.G.L. c. 151B, § 9;

      c.
      C.    Award her punitive damages;

      d.    Award her reasonable attorneys' fees and costs; and

      e.    Provide any other relief that is just and proper.

                                          JURY DEMAND

Plaintiff demands a trial by jury on all claims that are so triable.




                                                   97
        Case 4:20-cv-40034-TSH Document 1-1 Filed 03/19/20 Page 14 of 15




                                               Respectfully Submitted,
                                               CATHERINE VITALE,
                                               By Her Attorney,



                                               Darren Griffis, BbO
                                                                 0 #675627
                                               Glickman, Sugarman, Kneeland &
                                                       Gribouski
                                               11 Harvard Street
                                               Worcester, MA 01609
                                               508-756-6206
Date: February 19, 2020                        griffis@gskandg.com




                                     10
                                    Case 4:20-cv-40034-TSH Document 1-1 Filed 03/19/20 Page 15 of 15
         ~

                                                                     DOCKET NUMBER          Trial
                                                                                            Trial Court
                                                                                                  Courtof  Massachusetts Is'
                                                                                                        ofMassachusetts



 cASE NAME:
 CASE NAME:
               CIVIL TRACKING ORDER
                                ORDER
                 (STANDING ORDER 1- 88)                               2085CV00202           The Superior
                                                                                            The SuperiorCourt

                                                                                             Dennis
                                                                                                         Court

                                                                                                    P.McManus,
                                                                                             DennisP.  McManus,Clerk
                                                                                                                Clerk   Courts
                                                                                                                     of of Courts
                                                                                                                                          w
        Vitale,Catherine
        Vitale, Catherinevs. Wegmans
                           vs. WegmansFood  Markets,
                                          Food       Inc. Doing
                                               Markets,         Business
                                                          Inc. Doing     as
                                                                     Business as
        WegmansMassachusetts,
        Wegmans                  Inc.Inc.
                    Massachusetts,
                                                                                            COURT NAME & ADDRESS
  To: WegmansFood
  TO: Wegmans     Food         Inc..Inc.
                        Markets,
                      Markets,       Doing Business
                                         Doing      as Wegmans
                                               Business        Mass Mass
                                                        as Wegmans
                                                                      Worcester  CountySuperior
                                                                      WorcesterCounty   SuperiorCourt
                                                                                                  Court
                                                                      225 Main
                                                                      225 MainStreet
                                                                                Street
      Northborough,
      N. orthborough,MA
                      MA01532
                         01532
                                                                      Worcester,
                                                                      Worcester,MA
                                                                                 MA01608
                                                                                     01608




                                                                 TRACKINGORDER
                                                                 TRACKING ORDER- F- -F-
                                                                                      Fast Track
                                                                                        Fast Track
                     You arehereby
                     You are hereby notified
                                   notified that thisthis
                                               that   case is onisthe
                                                          case      ontrack referenced
                                                                        the track      above as
                                                                                  referenced    per Superior
                                                                                             above           Court Standing
                                                                                                     as per Superior  Court Standing
       Order1-88.
       Order 1-88.The
                   The  order
                      order          thatthat
                              requires
                            requires      the the
                                              various stages
                                                  various    of litigation
                                                           stages           described
                                                                     of litigation    below must
                                                                                   described     be completed
                                                                                             below            not later not later
                                                                                                    must be completed
       than
       thanthe
            thedeadlines
                deadlinesindicated.
                           indicated.
,,-
~

                       STAGES
                       STAGES OF
                              OF LITIGATION
                                 LITIGATION                                                     DEADLINE

                                                                                        SERVED BY
                                                                                        SERVED BY       FILED BY             HEARD BY

        Service
        Serviceof
                ofprocess
                   processmade
                           madeand return
                                 and  return     withwith
                                          filedfiled the Court
                                                          the Court                                     05/19/2020
                                                                                                        05/19/2020

        Response
        Responsetotothe complaint
                      the         filed
                          complaint      (also
                                      filed        MRCP
                                               see see
                                             (also      12) 12)
                                                       MRCP                                             06/18/2020
                                                                                                        06/18/2020


        AIImotions
        All motionsunder
                    underMRCP
                          MRCP12,12,
                                  19,19,
                                      andand
                                          20 20                                          06/18/2020
                                                                                         06/18/2020     07/20/2020
                                                                                                        07/20/2020           08/17/2020
                                                                                                                             08/17/2020


        AII motions
        All         underMRCP
            motionsunder  MRCP1515                                                       06/18/2020
                                                                                         06/18/2020     07/20/2020
                                                                                                        07/20/2020           08/17/2020
                                                                                                                             08/17/2020

        All
        AIIdiscovery
            discoveryrequests andand
                       requests   depositions served
                                     depositions     and non-expert
                                                  served and non-expert
                                                                                         12/15/2020
                                                                                         12/15/2020
        depositions completed
        depositions  completed

        All
        AII motions underMRCP
            motionsunder  MRCP5656                                                       01/14/2021
                                                                                         01/14/2021    02/15/2021
                                                                                                       02/15/2021

        Final
        Finalpre-trial
              pre-trialconference
                        conferenceheld and/or
                                    held      firmfirm
                                         and/or     trialtrial
                                                          datedate
                                                               set set                                                       06/14/2021
                                                                                                                             06/14/2021

        Case
        Caseshall  beresolved
             shallbe          andand
                       resolved   judgment shallshall
                                     judgment    issueissue
                                                       by   by                                                             02/18/2022
                                                                                                                           02/18/2022




       The final
       The  finalpre-trial
                  pre-trialdeadline
                            deadlineisis   the
                                         not
                                       not     scheduled
                                             the         date
                                                 scheduled    of the
                                                            date     conference.
                                                                  of the         You will
                                                                         conference. Youbewill
                                                                                           notified of that date
                                                                                               be notified       at adate
                                                                                                             of that  later at
                                                                                                                            time.
                                                                                                                               a later time.
               forplaintiff
       Counselfor
       Counsel     plaintifFmust
                             mustserve      tracking
                                       thisthis
                                    serve            order
                                                tracking   on defendant
                                                         order          beforebefore
                                                               on defendant    the deadline for filingfor
                                                                                     the deadline      return
                                                                                                          filing  service.
                                                                                                               ofreturn of service.
       This
       This case
             caseisisassigned to to
                      assigried




      DATE ISSUED                            ASSISTANT CLERK                                                       PHONE

        02/20/2020
        02/20/2020                              Laurie
                                                LaurieJurgiel
                                                       Jurgiel                                                        (508)831-2350
                                                                                                                      (508)831-2350

  Date/Time
  Date/FimePrinted:
            Printed:02-20-2020
                     02-20-202016:12:41
                                  16:12:41                                                                                              SCV0261
                                                                                                                                        SCV026108/2018
                                                                                                                                                08/2018
